DETAILED ACTION
Claims 1-9 and 14-16 are allowed.
This office action is responsive to the amendment filed on 07/06/22.  As directed by the amendment: claims 1, 3, 5, 8, 9 have been amended; claims 10-13 have been cancelled and no lcaims have been added.  Thus, claims 1-9 and 14-16 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a method of processing an inorganic material substrate including the claimed first step, second step, and third step in which the plurality of altered portions includes spaced columns of altered portions, the spaced columns of the altered portions extending in a direction of the radiation of the laser as recited in Claim 1.
          The closest prior art references of record are Nukaga et al. (US 2012/0308765) and Yamazaki et al. (US 2002/0070382).  While Nukaga does relate to a nanostructure forming method and base having a nanostructure which discloses “a structure (for example, structure partially including a plurality of fine valleys and fins) which partially includes an uneven structure obtained by etching periodic nanostructures which is formed in a self-assembled manner by laser irradiation using a laser condition in which the irradiation intensity of the laser beam is not close to the appropriate processing value of the substrate” (para. [0150]), Nukaga does not disclose spaced columns extending in a direction of the radiation.   Furthermore, it is submitted that the citation teaches away from the aforementioned limitations as the prior art teaches forming an “uneven structure”.  The secondary citation Yamazaki does not cure the aforementioned deficiencies of the primary prior art citation.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus claim 1 reads over the prior art of record and is considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ISKRA whose telephone number is (313) 446-4866.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761